 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
     SALVADOR CORDOVA PIMENTEL, individually                     Case No. 2:17-CV-00931-WBS-AC
 9   and as successor-in-interest to decedent ABELINO
     CORDOVA-CUEVAS; MARIA CUEVAS                                [PROPOSED] ORDER TO MODIFY
10   DOMINGUE, individually and as successor-in-                 SCHEDULING ORDER
     interest to decedent ABELINO CORDOVA-
11   CUEVAS,
                                                                 State Action Filed: 03/20/2017
12                                 Plaintiffs,                   Trial Date: 08/20/2019
                                                                 Judge: Hon. William B. Shubb
13          vs.
14   CITY OF STOCKTON, on its own behalf on behalf
     of its departments, including, but not limited to, THE
15   STOCKTON POLICE DEPARTMENT;
     SARGEANT MATTHEW GARLICK; LUCAS
16   WOODWARD; and DOES 1 TO 100, INCLUSIVE,
17                                 Defendants.
18
            TO ALL INTERESTED PARTIES AND THEIR COUNSEL OF RECORD:
19
            The parties having stipulated and good cause having been shown, IT IS HEREBY
20
     ORDERED that the Joint Stipulation to Modify the Scheduling Order is hereby GRANTED.
21
            The schedule set forth in the Civil Trial Scheduling Order, is modified as follows:
22
            EVENT                                  CURRENT                         PROPOSED
23
            Fact Discovery Deadline                10/17/18                        11/16/18
24
            All other dates, including the dates for the pretrial conference and the trial date, shall remain
25
     on calendar as scheduled.
26
            IT IS SO ORDERED.
27
            Dated: October 18, 2018
28

                                                          1
                       Proposed Order Modifying Scheduling Order, Case No. 2:17-00931-WBS-AC
